            Case 3:20-cv-05698-RV-HTC Document 9 Filed 09/29/20 Page 1 of 2

                                                                                                      Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA
                                 PENSACOLA DIVISION


PATRICK ANTHONY RIBBING,

            Plaintiff,

v.                                                                  Case No. 3:20cv5698-RV-HTC

STATE OF FLORIDA, et al.,

      Defendants.
________________________________/

                                                 ORDER

            This case is before the Court based on the Magistrate Judge’s Report and

Recommendation (Doc. 6). The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). No objections have been filed.1 Having

considered the Report and Recommendation, I have determined that the Report and

Recommendation should be adopted.

        Accordingly, it is ORDERED that:

        1.       The Magistrate Judge’s Report and Recommendation (Doc. 6) is

                 adopted and incorporated by reference in this Order.




        1
         Although the plaintiff has not filed an objection to the Report and Recommendation per se, he has filed a
document entitled “Affidavit of Debt” (Doc. 8), which I have reviewed.
      Case 3:20-cv-05698-RV-HTC Document 9 Filed 09/29/20 Page 2 of 2

                                                                          Page 2 of 2


      2.    This case is DISMISSED WITHOUT PREJUDICE for Plaintiff’s

            failure to prosecute and failure to comply with orders of the Court.

      3.    The clerk is directed to close the file.

      DONE AND ORDERED this 29th day of September, 2020.



                         s/ Roger Vinson
                         ROGER VINSON
                         SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5698-RV-HTC
